DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff, J., et al., (“Supersonic Shear Imaging: A New Technique for Soft Tissue Elasticity Mapping,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control. Vol 51(4), 2004. P. 396-409) hereinafter Bercoff, in view of Pernot et al. (U.S. Pub. No. 20190126317) hereinafter Pernot, in further view of Mellema et al. (U.S. Pub. No. 20180296191) hereinafter Mellema. 
Regarding claim 1, primary reference Bercoff teaches:
A method for generating a source point of shear waves for shear-wave elasticity imaging (SWEI) of an object (abstract; pages 398-399, B. Experimental Protocol, see figures 2-4 including the generation of the supersonic shear source sequentially moved along the beam axis), the method comprising: 
B. Experimental Protocol, “The ultrafast scanner is connected to a 4.3-MHz ultrasound array (L4, Vermon, Tours, France, 0.33-mm pitch, 10-mm elevation). “; figure 2; figure 4; figure 9; page 405, A. Safety Considerations, 4.3 MHz Array; figure 14 shows an image of an elasticity map of an object); 
generating a shear wave in the source point by applying an acoustic radiation force on the source point, applying the acoustic radiation force comprising focusing a first plurality of ultrasound waves propagated from the plurality of piezoelectric elements at a first focus point located at the source point simultaneously with vibrating the AAT (page 397, A. The Acoustic Radiation Force in Soft Tissues, this section describes the use of an ultrasonic beam focus at a certain location to generate a volumic radiation force within the medium; pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; The ultrafast scanner connected to the transducer enables a plurality of transducer elements to be utilized see “Each element possesses its own emission/reception electronic board and 2 MB of memory in order to store emission and reception signals” through C. Results on page 401; pages 403-404, Experimental Tests; pages 406-408, B. In Vivo Results, describe the supersonic shear source generation in healthy volunteers); 
moving the source point from the first focus point to a second focus point in an axial direction at a supersonic speed by focusing a second plurality of ultrasound waves at the second focus point, the second plurality of ultrasound waves propagated from the B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“; pages 403-404, Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results); 
Primary reference Bercoff fails to teach:
an annular array transducer (AAT)
rotating the AAT in a lateral direction at a supersonic speed utilizing a motor
moving the source point along one of an arch-shaped path or a linear path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
an annular array transducer (AAT) ([0011], “comprising an array of concentric annular ultrasound transducers”; [0021], “comprises an array ATA of annular ultrasound transducers UT1-UT5 of increasing radii”; [0022]; [0037]-[0038]; [0042])
rotating the AAT in a lateral direction at a supersonic speed utilizing a motor ([0024]-[0026], “An electrical motor M1 (only represented on FIG. 2) actuates the rotational degree of freedom of the linkage ML. In a two degree of freedom embodiment, two independent motors are usually provided”; in combination with the teachings of primary reference Bercoff enable the movement at a supersonic speed as 
moving the source point along one of an arch-shaped path or a linear path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path ([0030], “enables to move the focal point to multiple depths “ which in combination with the teachings of Bercoff are the focal points at different depths along the movement path; [0031], “This way, the focal point FP can be steered along a two- or three-dimensional path SP within a target region T of the body B, under constant monitoring from the imaging device UID, which does not move”; [0032]-[0034]; [0035]; [0038]-[0042]; figure 3 shows the predefined path as an arc shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device (e.g. a sonography probe), while avoiding excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Primary reference Bercoff further fails to teach:
vibrating the transducer along a vibration axis utilizing a vibrator when the AAT is placed on the surface of the object

vibrating the transducer along a vibration axis utilizing a vibrator when the transducer is placed on the surface of the object ([0021]-[0027], “In this system, the transducer 12 is mechanically vibrated by an actuator 14, which causes the transducer 12 to oscillate in the axial direction (e.g., the z-direction in FIG. 1)” and the actuator 14 is considered to be the vibrator; [0031]-[0034]; [0057]; [0074]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined supersonic shear wave generation system of Bercoff and Pernot to incorporate the vibration of the transducer along a vibration axis as taught by Mellema because it allows for continuous high frame-rate shear wave imaging and convenient implementation with mid and low-end ultrasound systems ([0006]). 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff, in view of Mellema, in further view of Shao et al. (U.S. Pub. No. 20170311929) hereinafter Shao. 
Regarding claim 2, primary reference Bercoff teaches:
A method for generating a source point of shear waves for shear-wave elasticity imaging (SWEI) of an object (abstract; pages 398-399, B. Experimental Protocol, see figures 2-4 including the generation of the supersonic shear source sequentially moved along the beam axis), the method comprising: 
placing an ultrasound transducer on a surface of the object (pages 398-401, B. Experimental Protocol, “The ultrafast scanner is connected to a 4.3-MHz ultrasound A. Safety Considerations, 4.3 MHz Array; figure 14 shows an image of an elasticity map of an object); 
generating a shear wave in the source point by applying an acoustic radiation force on the source point, applying the acoustic radiation force comprising focusing an ultrasonic beam of the ultrasound transducer at a first focus point located at the source point (page 397, A. The Acoustic Radiation Force in Soft Tissues, this section describes the use of an ultrasonic beam focus at a certain location to generate a volumic radiation force within the medium; pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; The ultrafast scanner connected to the transducer enables a plurality of transducer elements to be utilized see “Each element possesses its own emission/reception electronic board and 2 MB of memory in order to store emission and reception signals” through C. Results on page 401; pages 403-404, Experimental Tests; pages 406-408, B. In Vivo Results, describe the supersonic shear source generation in healthy volunteers).
Primary reference Bercoff fails to teach:
vibrating the ultrasound transducer along a vibration axis utilizing a vibrator when the ultrasound transducer is placed on the surface of the object
However, the analogous art of Mellema of a system and method for processing data acquired using ultrasound elastography (abstract) teaches:
vibrating the ultrasound transducer along a vibration axis utilizing a vibrator when the ultrasound transducer is placed on the surface of the object ([0021]-[0027], “In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff to incorporate the vibration of the transducer along a vibration axis as taught by Mellema because it allows for continuous high frame-rate shear wave imaging and convenient implementation with mid and low-end ultrasound systems ([0006]). 
Primary reference Bercoff further fails to teach:
focusing an ultrasonic beam at a first focus point located at the source point simultaneously with vibrating the ultrasound transducer
However, the analogous art of Shao of a shear wave elasticity ultrasound detection system (abstract) teaches:
focusing an ultrasonic beam at a first focus point located at the source point simultaneously with vibrating the ultrasound transducer ([0032] ” an excitation mode of the shear waves may be that the vibrator applies a low frequency instantaneous vibration to an outer surface of the tissue so as to produce a shear wave in the tissue; an ultrasonic wave transmitted by the ultrasonic transducer focuses inside the tissue to generate an acoustic radiation force so as to produce shear waves in the tissue; “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff and Mellema to incorporate the simultaneous vibration and 
Regarding claim 10, primary reference Bercoff teaches:
A system for generating a source point of shear waves for shear-wave elasticity imaging (SWEI) of an object (abstract; pages 398-399, B. Experimental Protocol, see figures 2-4 including the generation of the supersonic shear source sequentially moved along the beam axis), the system comprising: 
an ultrasound transducer configured to be placed on a surface of the object (pages 398-401, B. Experimental Protocol, “The ultrafast scanner is connected to a 4.3-MHz ultrasound array (L4, Vermon, Tours, France, 0.33-mm pitch, 10-mm elevation). “; figure 2; figure 4; figure 9; page 405, A. Safety Considerations, 4.3 MHz Array; figure 14 shows an image of an elasticity map of an object); 
a memory having processor-readable instructions stored therein (page 398, 1. Ultrafast Scanner; page 399); and
one or more processors configured to access the memory and execute the processor- readable instructions, which, when executed by the one or more processors configures the processor to perform a method (pages 398-401, including the ultrafast scanner are considered to be processor based systems), the method comprising: 
generating a shear wave in the source point by applying an acoustic radiation force on the source point, applying the acoustic radiation force comprising focusing an A. The Acoustic Radiation Force in Soft Tissues, this section describes the use of an ultrasonic beam focus at a certain location to generate a volumic radiation force within the medium; pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; The ultrafast scanner connected to the transducer enables a plurality of transducer elements to be utilized see “Each element possesses its own emission/reception electronic board and 2 MB of memory in order to store emission and reception signals” through C. Results on page 401; pages 403-404, Experimental Tests; pages 406-408, B. In Vivo Results, describe the supersonic shear source generation in healthy volunteers)
Primary reference Bercoff fails to teach:
a vibrator coupled with the ultrasound transducer; 
vibrating the ultrasound transducer along a vibration axis utilizing the vibrator when the ultrasound transducer is placed on the surface of the object
However, the analogous art of Mellema of a system and method for processing data acquired using ultrasound elastography (abstract) teaches:
a vibrator coupled with the ultrasound transducer ([0021]-[0027], “In this system, the transducer 12 is mechanically vibrated by an actuator 14, which causes the transducer 12 to oscillate in the axial direction (e.g., the z-direction in FIG. 1)” and the actuator 14 is considered to be the vibrator; [0031]-[0034]; [0057]; [0074]); 
vibrating the ultrasound transducer along a vibration axis utilizing the vibrator when the ultrasound transducer is placed on the surface of the object ([0021]-[0027], “In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff to incorporate the vibration of the transducer along a vibration axis as taught by Mellema because it allows for continuous high frame-rate shear wave imaging and convenient implementation with mid and low-end ultrasound systems ([0006]). 
Primary reference Bercoff further fails to teach:
focusing an ultrasonic beam of the ultrasound transducer at a first focus point located at the source point simultaneously with vibrating the ultrasound transducer
However, the analogous art of Shao of a shear wave elasticity ultrasound detection system (abstract) teaches:
focusing an ultrasonic beam of the ultrasound transducer at a first focus point located at the source point simultaneously with vibrating the ultrasound transducer ([0032] ” an excitation mode of the shear waves may be that the vibrator applies a low frequency instantaneous vibration to an outer surface of the tissue so as to produce a shear wave in the tissue; an ultrasonic wave transmitted by the ultrasonic transducer focuses inside the tissue to generate an acoustic radiation force so as to produce shear waves in the tissue; “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave .
Claims 3-9 and 11-19  are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff, in view of Mellema, in further view of Shao as applied to claims 2 or 10 above, and further in view of Pernot
Regarding claim 3, the combined references of Bercoff, Mellema, and Shao teach all of the limitations of claim 2. Primary reference Bercoff further teaches:
wherein focusing the ultrasonic beam comprises focusing a first plurality of ultrasound waves at the first focus point, each of the first plurality of ultrasound waves propagated from a piezoelectric element of a plurality of piezoelectric elements of a transducer (page 397, A. The Acoustic Radiation Force in Soft Tissues, this section describes the use of an ultrasonic beam focus at a certain location to generate a volumic radiation force within the medium; pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; The ultrafast scanner connected to the transducer enables a plurality of transducer elements to be utilized see “Each element possesses its own emission/reception electronic board and 2 MB of memory in order to store emission and reception signals” through C. Results on page 401; pages Experimental Tests; pages 406-408, B. In Vivo Results, describe the supersonic shear source generation in healthy volunteers).
Primary reference Bercoff further fails to teach:
annular array transducer (AAT)
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
annular array transducer (AAT) ([0011], “comprising an array of concentric annular ultrasound transducers”; [0021], “comprises an array ATA of annular ultrasound transducers UT1-UT5 of increasing radii”; [0022]; [0037]-[0038]; [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema and Shao to incorporate the use of annular transducer as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device and avoids excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Regarding claim 4, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 3. Primary reference Bercoff further teaches:
further comprising moving the source point from the first focus point to a second focus point in an axial direction by focusing a second plurality of ultrasound waves at the second focus point, the second plurality of ultrasound waves propagated from the plurality of piezoelectric elements (pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).
.	Regarding claim 5, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 4. Primary reference Bercoff further teaches:
wherein moving the source point from the first focus point to the second focus point comprises moving the source point from the first focus point to the second focus point at a supersonic speed (pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“ this pushing feature is moving at a supersonic speed; pages 403-404, Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).
Regarding claim 6, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 3. Primary reference Bercoff further fails to teach:
further comprising rotating the AAT in a lateral direction at a supersonic speed utilizing a motor

further comprising rotating the AAT in a lateral direction at a supersonic speed utilizing a motor ([0024]-[0026], “An electrical motor M1 (only represented on FIG. 2) actuates the rotational degree of freedom of the linkage ML. In a two degree of freedom embodiment, two independent motors are usually provided”; in combination with the teachings of primary reference Bercoff enable the movement at a supersonic speed as the acoustic radiation force mach compounding feature is implemented; [0034]; [0038]-[0042] see figures 1-5 for description of axis of rotation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device (e.g. a sonography probe), while avoiding excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Regarding claim 7, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 6. Primary reference Bercoff further fails to teach:
further comprising moving the source point along a predefined path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path

further comprising moving the source point along a predefined path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path ([0030], “enables to move the focal point to multiple depths “ which in combination with the teachings of Bercoff are the focal points at different depths along the movement path; [0031], “This way, the focal point FP can be steered along a two- or three-dimensional path SP within a target region T of the body B, under constant monitoring from the imaging device UID, which does not move”; [0032]-[0034]; [0035]; [0038]-[0042]; figure 3 shows the predefined path as an arc shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device (e.g. a sonography probe), while avoiding excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Regarding claim 8, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 7. Primary reference Bercoff further teaches:
further comprising vibrating the AAT along the vibration axis simultaneously with moving the source point along the predefined path (page 401, col 1, Compared to B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“ this pushing feature is moving at a supersonic speed; pages 403-404, Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).
Regarding claim 9, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 7. Primary reference Bercoff further fails to teach:
wherein moving the source point along the predefined path comprises moving the source point along one of an arch-shaped path or a linear path
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
wherein moving the source point along the predefined path comprises moving the source point along one of an arch-shaped path or a linear path ([0030], “enables to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device (e.g. a sonography probe), while avoiding excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Regarding claim 11, the combined references of Bercoff, Mellema, and Shao teach all of the limitations of claim 10. Primary reference Bercoff further fails to teach:
wherein the ultrasound transducer comprises an annular array transducer (AAT) comprising a plurality of piezoelectric elements
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
wherein the ultrasound transducer comprises an annular array transducer (AAT) comprising a plurality of piezoelectric elements ([0011], “comprising an array of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema and Shao to incorporate the use of annular transducer as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device and avoids excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 
Regarding claim 12, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 11. Primary reference Bercoff further teaches:
wherein focusing the ultrasonic beam comprises focusing a first plurality of ultrasound waves at the first focus point, each of the first plurality of ultrasound waves propagated from a piezoelectric element of the plurality of piezoelectric elements (page 397, A. The Acoustic Radiation Force in Soft Tissues, this section describes the use of an ultrasonic beam focus at a certain location to generate a volumic radiation force within the medium; pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; The ultrafast scanner connected to the transducer enables a plurality of transducer elements to be utilized see “Each element possesses its own emission/reception electronic board and 2 MB of memory in order to store emission and reception signals” through C. Results on page 401; pages 403-404, Experimental Tests; B. In Vivo Results, describe the supersonic shear source generation in healthy volunteers).
Regarding claim 13, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 12. Primary reference Bercoff further teaches:
wherein the method further comprises moving the source point from the first focus point to a second focus point in an axial direction by focusing a second plurality of ultrasound waves at the second focus point, the second plurality of ultrasound waves propagated from the plurality of piezoelectric elements (pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“; pages 403-404, Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).
.	Regarding claim 14, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 13. Primary reference Bercoff further teaches:
herein moving the source point from the first focus point to the second focus point comprises moving the source point from the first focus point to the second focus point at a supersonic speed (pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“ this pushing feature is moving at a supersonic speed; pages Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).
Regarding claim 15, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 12. Primary reference Bercoff further fails to teach:
further comprising a motor coupled with the AAT
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
further comprising a motor coupled with the AAT ([0024]-[0026], “An electrical motor M1 (only represented on FIG. 2) actuates the rotational degree of freedom of the linkage ML. In a two degree of freedom embodiment, two independent motors are usually provided”; in combination with the teachings of primary reference Bercoff enable the movement at a supersonic speed as the acoustic radiation force mach compounding feature is implemented; [0034]; [0038]-[0042] see figures 1-5 for description of axis of rotation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic 
Regarding claim 16, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 15. Primary reference Bercoff further fails to teach:
wherein the method further comprises rotating the AAT in a lateral direction at a supersonic speed utilizing the motor
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
wherein the method further comprises rotating the AAT in a lateral direction at a supersonic speed utilizing the motor ([0024]-[0026], “An electrical motor M1 (only represented on FIG. 2) actuates the rotational degree of freedom of the linkage ML. In a two degree of freedom embodiment, two independent motors are usually provided”; in combination with the teachings of primary reference Bercoff enable the movement at a supersonic speed as the acoustic radiation force mach compounding feature is implemented; [0034]; [0038]-[0042] see figures 1-5 for description of axis of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic 
Regarding claim 17, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 16. Primary reference Bercoff further fails to teach:
wherein the method further comprises moving the source point along a predefined path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
wherein the method further comprises moving the source point along a predefined path by focusing the AAT at a plurality of focal points simultaneously with rotating the AAT, the plurality of focal points located on the predefined path ([0030], “enables to move the focal point to multiple depths “ which in combination with the teachings of Bercoff are the focal points at different depths along the movement path; [0031], “This way, the focal point FP can be steered along a two- or three-dimensional path SP within a target region T of the body B, under constant monitoring from the imaging device UID, which does not move”; [0032]-[0034]; [0035]; [0038]-[0042]; figure 3 shows the predefined path as an arc shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at 
Regarding claim 18, the combined references of Bercoff, Mellema, Shao, and Pernot teach all of the limitations of claim 17. Primary reference Bercoff further teaches:
wherein the method further comprises vibrating the AAT along the vibration axis simultaneously with moving the source point along the predefined path (page 401, col 1, Compared to classical external vibrators [3], the use of the acoustic radiation force as a mechanical source enables much more versatility regarding the shear wave generation. Shear sources can be created at any location in the medium at any time by focusing appropriate ultrasound beams. The idea of SSI is to create a shear source moving through the medium at a supersonic speed. In the combined invention with the Bercoff, Mellema, Shao, and Pernot references, the vibration occurs with (and for) moving the source point to different predefined path focal points; see also pages 398-401, B. Experimental Protocol, describes the creation of an ultrasound focused beam in the medium force a pushing sequence to generate the shear wave; see figures 1-6; “This shear source, which moves faster than the shear waves it induces, is created by successively focusing the ultrasonic “pushing” beam at different depths“ this pushing feature is moving at a supersonic speed; pages 403-404, Experimental Tests, “focusing the ultrasound beam at five different locations along the beam axis”; page 405, V. Shear Compounding A. Principles; pages 406-408, B. In Vivo Results).

wherein moving the source point along the predefined path comprises moving the source point along one of an arch-shaped path or a linear path
However, the analogous art of Pernot of an ultrasound imaging and therapy device with moveable focal point (abstract) teaches:
wherein moving the source point along the predefined path comprises moving the source point along one of an arch-shaped path or a linear path ([0030], “enables to move the focal point to multiple depths “ which in combination with the teachings of Bercoff are the focal points at different depths along the movement path; [0031], “This way, the focal point FP can be steered along a two- or three-dimensional path SP within a target region T of the body B, under constant monitoring from the imaging device UID, which does not move”; [0032]-[0034]; [0035]; [0038]-[0042]; figure 3 shows the predefined path as an arc shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supersonic shear wave generation system of Bercoff, Mellema, Shao, and Pernot to incorporate the use of a rotational motor for focal point path movement as taught by Pernot because it aims at providing an imaging and therapy device allowing two- or three-dimensional steering of focused ultrasound waves under real-time guidance and monitoring from an ultrasonic imaging device (e.g. a sonography probe), while avoiding excessive complexity, cost and image degradation of the ultrasonic guidance ([0010]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785